Citation Nr: 1208084	
Decision Date: 03/02/12    Archive Date: 03/16/12

DOCKET NO.  04-31 645A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, claimed as depression.   


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

H. A. Hoeft, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1971 through June 1978. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas. 

The Veteran testified before the undersigned Veterans Law Judge in April 2007.  A transcript of that proceeding has been associated with the claims file.  

The appeal was previously before the Board in July 2007, August 2009, and May 2010, at which time it was remanded for further development.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Depressive Disorder 

The Veteran's claim is one for service connection for depression, or depressive disorder.  He contends that his depressive episodes began during service and that they have continued since that time.  The record clearly reflects diagnoses of depression throughout the period on appeal.  In fact, depressive disorder is the only acquired psychiatric disorder with which the Veteran has been diagnosed.  It is true that the Veteran has been separately diagnosed with a personality disorder (i.e., anti-social personality disorder).  He has also been diagnosed with alcohol and drug abuse.  

However, service connection cannot be granted for a personality disorder or for alcohol-related conditions as a primary disability. See 38 U.S.C.A. §§ 105, 1110; 38 C.F.R. §§ 3.1(n), 3.301(d); Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001) (noting that 38 U.S.C.A. § 1110 precludes compensation for primary alcohol abuse disabilities and for secondary disabilities that result from primary alcohol abuse).  Moreover, a personality disorder is not recognized as a psychiatric disorder diagnosis on Axis I of the DSM-IV.  Furthermore, VA compensation may not be paid for a personality disorder as it is specifically excluded as a disease or injury within the meaning of applicable legislation providing for VA compensation benefits.  So, generally speaking, a personality disorder is not service connectable as a matter of express VA regulation. See 38 C.F.R. §§ 3.303(c), 4.9, 4.127 (2011). 

The only possible exception is if there is additional disability due to aggravation of a personality disorder during service by superimposed disease or injury. VAOPGCPREC 82-90; Monroe v. Brown, 4 Vet. App. 513, 514- 515 (1993); Carpenter v. Brown, 8 Vet. App. 240, 245 (1995); VAOPGCPREC 67-90 (July 18, 1990); and VAOPGCPREC 11- 1999 (Sept. 2, 1999).  

The facts of this case have been discussed extensively in previous remands.  Initially, the Board notes that there is no indication that the Veteran's depressive disorder (not personality disorder) pre-existed service.  His entrance examination is normal in this regard.  One year into his service, the Veteran was treated following an incident in a bar where he had an "attack" and became "hysterical."  Later that year, he was again seen due to significant depression with suicidal ideation on occasion.  See November 1972 Treatment Note.  Several years later, the Veteran's alcohol abuse became apparent in the file.  Later, in 1976, there are several notes indicating that the Veteran was treated in the mental health clinic ("MHC").  As part of the Board's previous remands, these records have been sought but to no avail.  The Veteran has since been informed of this fact pursuant to the May 2010 remand. See August 2010 Report of Contact.  

Following service, the Veteran continued to be treated on a continuous basis for drug and alcohol abuse.  In December 1999, a VA mental examination confirmed a diagnosis of depressive disorder (Axis II).  At that time, the Veteran reported that his depression "began in 1973 when he was overseas" in-service.  The VA examiner stated that the depression etiology was "extremely unclear."  He also noted the presence of anti-social personality disorder "which also contributes" to the difficulties he has experienced. 

In February 2005, the Veteran underwent another VA mental examination.  He again reported that his depression began around 1973 or 1974 because he had to leave his wife and daughter behind while he was deployed overseas.  Depressive disorder was diagnosed.  The examiner stated that he could not comment on the relationship between the Veteran's current depression and service because he was not able to review the claims file.  He did state that he did not believe that his depression caused the substance abuse.  

In a May 2005 VA addendum report, the same examiner stated that there was "very little in the file about the etiology of any depression in the military."  He went on to explain that he "did not specifically find evidence that his current depression was related to the depression" he experienced during service.  He provided no further rationale for his conclusions, nor did he address the Veteran's contentions that he had been experiencing episodes of depression since service.  The examiner stated that the Veteran's "substance abuse was a far bigger problem than any depressive disorder." 

More recently, in September 2010, the same VA examiner stated that he did not have any specific evidence that the Veteran's pre-existing personality disorder increased during service.  He again noted that the "record was rather sparse" detailing the etiology of any depression in the military. 

The central issue in this case is not whether the Veteran's personality disorder pre-existed service or was aggravated therein; nor is the issue the Veteran's drug or alcohol abuse, or whether such abuse is a "far bigger problem" than his depressive disorder, as stated by the VA examiner.  The primary issue here is whether it is at least as likely as not that the Veteran's current acquired psychiatric disorder, namely, depressive disorder, had its onset during service or is otherwise related to service.  To date, the 1999 and VA examiner (who, incidentally, has conducted all of the examination and addendums) has not answered this question.  For this reason, the Veteran's claim must be remanded for a new VA examination.  Specifically, one which takes into account the Veteran's contentions of continuity, his in-service treatment for depression, and his subsequent post-service diagnoses of depressive disorder.  The new examination should also specifically address whether the depressive disorder was due to aggravation of the Veteran's personality disorder by superimposed disease or injury.

Other Considerations 

In addition, evidence in the claims file shows that a June 2011 supplemental statement of the case (SSOC) was returned to VA as undeliverable.  

The Board notes that the record discloses three different mailing addresses for the Veteran over the course of the last few years (2009-present).  Prior to the issuance of the SSOC (nearly one year earlier), an August 2010 Report of Contact confirmed that the Veteran's current address was, in fact, the address to which the SSOC was later sent.  The June 2011 SSOC reflects this address on the cover letter of the SSOC, although the street name is apparently spelled incorrectly.  More recently, VACOLS provides a third address for the Veteran. 

In light of the foregoing, due process requires that the Veteran's correct address be confirmed, and that the June SSOC and all subsequent correspondence be sent to his correct address as confirmed. 


Accordingly, the case is REMANDED for the following action:

1. Confirm the Veteran's correct address with consideration of the addresses identified above.  Thereafter, resend copies of the June 2010 to the Veteran at his confirmed correct address.

2. Thereafter, schedule the Veteran for a VA psychiatric examination (preferably, with a different VA examiner than the one who conducted all previous exams/addenda) as to the nature and etiology of his acquired psychiatric disability, namely depressive disorder.  Any tests deemed necessary should be performed.  The claims file must be reviewed by the examiner, and the examination report should reflect that this was done.  

With respect to depressive disorder, or any other identified acquired psychiatric disorder, the VA examiner should offer an opinion, consistent with sound medical principles, as to whether it is at least as likely as not (i.e., there is a 50 percent or more probability) that such disability is related to service, to include the documented in-service treatment for depression, suicidal ideation, and other un-identified treatment at the MHC during active service. 

The examiner should also indicate whether the Veteran had a personality disorder in service and, if so, whether the Veteran's depressive disorder is due to the aggravation of the Veteran's personality disorder by superimposed disease or injury.

Again, the examiner should review the entire record, including the statements of the Veteran, and provide a complete rationale for all opinions offered.  If an opinion cannot be expressed without resort to speculation, discuss why such is the case.  In this regard, indicate whether the inability to provide a definitive opinion is due to a need for further information or because the limits of medical knowledge have been exhausted regarding the etiology of the disability at issue or because of some other reason. 

3. Then, readjudicate the Veteran's claims.  If any benefit sought on appeal remains denied, send the Veteran and his representative an SSOC, and afford them an opportunity to respond.  The Veteran's SSOC must be sent to his confirmed correct address, to include any updated address received from the Veteran.  The case should be returned to the Board for appellate review.



The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


